DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received October 6, 2021.  Claims 1, 204-210, and 212 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph C. Zucchero (Reg No. 55,762) on January 7, 2022.

The application has been amended as follows:
In claim 205, lines 6 and 7, the phrase “a synthetic non-natural sequence, synthetic heterologous of repeats” was deleted and replaced with “a synthetic non-natural or heterologous sequence of repeats”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Each of claims 1 and 205 require that the directed endonuclease or CRISPR enzyme, respectively, is inducible and configured to target a repeat sequence to introduce an error in the target sequence. The closest prior art of Mali (Mali et al. (2013) Science, 339:823-826) and Doudna (US 2014/0068797) is cited in the Office Action mailed August 2, 2021. The prior art does not teach or reasonably suggest a rationale to modify the endonuclease of Mali or a similar endonuclease to be directed to a synthetic non-natural or heterologous sequence of repeats to introduce an error in the target sequence as discussed in the Office Action mailed February 9, 2021 on page 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 204-210, and 212 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


January 7, 2022